Exhibit16.1 July 18, 2011 Securities and Exchange Commission Office of the Chief Accountant treet, N.E. Washington, DC20549-7561 We have read the statements included in Item 4.01 of Form 8-K dated July 18, 2011, of Nine Mile Software, Inc. (the “Registrant”), filed with the Securities and Exchange Commission and are in agreement with the statements concerning our firm. We have no basis to agree or disagree with the other statements included in such Form 8-K. Sincerely, /s/ Mantyla McReynolds, LLC Mantyla McReynolds, LLC
